DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 07/29/2019. 
The status of the Claims is as follows:
Claims 1-11 have been cancelled;
Claims 11-22 are new;
Claims 11-22 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2021 and 07/29/2019 were filed after the mailing date of the Application on 07/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In the last line of the Claim the term should read “said articulated quadrilateral mechanism”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 16, 17, 18, 19, 20 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the following limitations:
	wherein said heating head comprises at least one heat source associated with said clamping means and which is configured to with respect to said clamping surface so as to heat said area of said blank that is not affected by said clamping. (emphasis added)

It is unclear what the heating head is configured to do. It appears that a limitation is missing.

Claim 15 recites the limitation "the peripheral region" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 15 and 16 recite the following limitations 
“the peripheral region of the heating carousel”
In Claim 12 upon which Claim 15 and 16 depend, recites a first peripheral region and a second peripheral reason. It is unclear which peripheral region the Applicant is attempting to claim. 

Claim 15 recites the limitation "respective links" in line 5 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the area" in line 3 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the face" in line 3 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the following limitations:
	“said jaws are clamping stems adapted to retain said at least one blank on a clamping surface at a central region of said blank during heating of said blank”

It is unclear how the clamping region can occur at a central region of said blank since according to the specification page 9 the heating occurs at a central region (449) of the blank (G) and the clamping occurs in a peripheral region (423) of the blank (G).  

Claim 21 recites the limitation "said first region" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 3964237)

Regarding Claim 12 Johansen discloses a station for heating thermoplastic blanks for a thermoforming line, the station comprising: 
a heating carousel (10) configured to rotate continuously about a central axis (Fig. 2 middle of carousel) and which has a plurality of heating heads (43) radially spaced apart from said central axis (Fig. 2, middle of carousel), each heating head (43) being adapted to receive at least one respective thermoplastic blank (26) at a first peripheral region (27) which is outside the carousel (10), to retain said at least one blank (26) during the rotation of the carousel (10) while supplying heat to said at least one blank (26), and to release said at least one blank (26) to a second peripheral region (21) which is outside the carousel (10) and is angularly spaced apart from the first region (27),  (Fig. 2)
wherein said heating head (43) comprises clamping means (33, 34) adapted to retain said at least one blank (26) on a clamping surface (Fig. 6a) of said blank (26) during heating of said blank, wherein said clamping means (33, 34) comprise at least two jaws (33, 34), (Col 7 lines 4-13) which are mobile with respect to each other along an axis which is substantially parallel to the central axis (Fig. 2 middle of carousel) of rotation of the carousel (10) in order to clamp between said jaws (33, 34) said at least one blank (26) at said clamping surface (fig. 6a), wherein said heat is supplied to an area of said blank (26) that is not affected by said clamping. (Col 6 lines 47- Col 7 line 3)

Regarding Claim 13 Johansen discloses the invention as described above. Johansen further discloses said heating head (43) comprises at least one heat source (Col 6 lines 47-55) associated with said clamping means (33, 34) and which is configured to with respect to said clamping surface (Fig. 6a) so as to heat said area of said blank (26) that is not affected by said clamping. (Col 6 lines 47-Co 7 line 3)

Regarding Claim 14 Johansen discloses the invention as described above. Johansen further discloses said clamping surface (Fig. 6a) is provided at a peripheral region of said blank (26). (Fig. 6a)

Regarding Claim 20 Johansen discloses the invention as described above. Johansen further discloses said jaws are clamping stems adapted to retain said at least one blank on a clamping surface at a central region of said blank during heating of said blank.

Regarding Claim 21 Johansen discloses a method of continuously heating thermoplastic blanks (26) for subsequent thermoforming, including the following steps: 
- continuously rotating a carousel (10) about a central axis (Fig. 2, middle of carousel), said carousel having a plurality of heating heads (43) radially spaced apart from said central axis, (Fig. 2, middle of carousel) 
- feeding thermoplastic blanks (26) to said heating heads (43) at a first peripheral region (27) which is outside said carousel (10), so that each heating head (43) that passes through said first region (27) receives a respective blank (26), 
- during said rotation, holding said blanks (26) in the respective heating heads (43) and applying heat to said blanks (26), 
- releasing said blanks (26) to a second region (21) around the carousel that is angularly spaced apart from the first region (27), wherein in each one of said heating heads (43), said holding is carried out by clamping said respective blank (26) on a clamping surface of said blank (26) during said heating, said clamping comprising moving with respect to each other, along an axis which is substantially parallel to the central axis (Fig. 2, middle of carousel), at least two jaws (33, 34) of clamping means in order to clamp between said at least two jaws (33, 34) said blank (26), and wherein said heat is applied to an area of said blank (26) that is not affected by said clamping. (Col 6 lines 47- Col 7 line 3)

Regarding Claim 22 Johansen discloses the invention as described above. Johansen further discloses the blanks (26) have a disk shape (Fig. 6a) and a reduced thickness at their periphery (fig. 7).

Allowable Subject Matter
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   
Regarding Claim 15 The Prior Art does not teach wherein said jaws are mounted to slide on a same straight guide which is fixed on the peripheral region of the heating carousel and are connected to an articulated quadrilateral mechanism which is associated with a cam follower, said heating station further comprising a fixed cam configured to interact with said cam follower so as to mutually approach or space apart said jaws through said articulated quadrilateral.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731